MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2019 ME 62 
Docket:	      Cum-18-422	
Submitted	
  On	Briefs:	 April	9,	2019	
Decided:	     April	30,	2019	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                          IN	RE	CHILDREN	OF	ANTHONY	L.	
	
	
PER	CURIAM	

       [¶1]		Anthony	L.	appeals	from	a	judgment	of	the	District	Court	(Portland,	

Woodman,	J.)	terminating	his	parental	rights	to	his	children.		The	father	argues	

that	 the	 court	 erred	 by	 finding	 that	 he	 is	 unfit	 as	 a	 parent	 and	 abused	 its	

discretion	by	determining	that	termination	of	his	parental	rights	is	in	the	best	

interests	of	the	children.		We	affirm	the	judgment.	

                                    I.		BACKGROUND	

	      [¶2]	 	 The	 court	 found	 the	 following	 facts,	 which	 are	 supported	 by	

competent	evidence	in	the	record.		In	January	2018,	the	father	shot	and	killed	

the	mother	in	the	kitchen	of	their	family	home.		The	children,	ages	sixteen	and	

eleven,	 witnessed	 their	 mother’s	 body	 and	 their	 father	 standing	 in	 the	 room	

with	a	gun	on	the	floor.		The	children	fled	the	house	and	the	oldest	child	called	

9-1-1.		The	next	day,	the	Department	of	Health	and	Human	Services	filed	a	child	

protection	 petition	 and	 a	 request	 for	 a	 preliminary	 protection	 order.	 	 See	
2	

22	M.R.S.	§§	4032,	4034	(2018).		The	court	(Eggert,	J.)	granted	the	preliminary	

protection	order,	placing	the	children	in	the	Department’s	custody.		The	father	

was	later	arrested	and	remains	incarcerated	while	awaiting	trial	on	a	charge	of	

murdering	the	mother.			

	        [¶3]	 	 A	 contested	 jeopardy	 hearing	 was	 held	 in	 May	 2018,	 following	

which	the	court	issued	an	order	finding	jeopardy	as	to	the	father.		See	22	M.R.S.	

§	4035	(2018).		The	jeopardy	order	included	findings	that	“the	father	killed	the	

mother”	and	that	“[t]he	evidence	presented	show[ed]	the	horrific	psychological	

impact	on	the	[children],	.	.	.	constitut[ing]	a	heinous	and	abhorrent	action	by	

their	 father,	 an	 aggravating	 factor.”		 See	 22	 M.R.S.	 §	 4002(1-B)(A)(1)	 (2018).		

Because	 the	 court	 found	 the	 existence	 of	 an	 aggravating	 factor,	 the	 court	

relieved	 the	 Department	 of	 its	 responsibility	 to	 provide	 reunification	 and	

rehabilitation	services	to	the	father.		See	22	M.R.S.	§	4036(1)(G-2)	(2018).			

	        [¶4]		The	Department	petitioned	to	terminate	the	father’s	parental	rights	

in	 June	 2018.	 	 See	 22	 M.R.S.	 §	 4052	 (2018).	 	 The	 court	 (Woodman,	 J.)	 held	 a	

single-day	hearing	in	September	2018,	during	which	it	took	judicial	notice	of	all	

prior	court	orders	in	the	case	and,	by	stipulation	of	the	parties,	took	“judicial	

notice”	 of	 two	 reports	 of	 the	 guardian	 ad	 litem.1	 	 Following	 the	 hearing,	 the	


     1		Guardian	ad	litem	reports	are	not	properly	the	subject	of	judicial	notice	unless	the	reports	were	

previously	admitted	by	the	same	judge	in	an	earlier	proceeding,	see	In	re	Caleb	M.,	2017 ME 66,	¶¶	20,	
                                                                                                               3	

court	issued	a	judgment	terminating	the	father’s	parental	rights	to	the	children.		

See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i),	(1-A)(A)	(2018).			

	       [¶5]	 	 The	 court’s	 ultimate	 decision	 to	 terminate	 the	 father’s	 parental	

rights	 was	 based	 on	 the	 following	 findings	 of	 fact,	 which	 the	 court	 found	 by	

clear	and	convincing	evidence	and	which	are	supported	by	the	record:			

        [The	father]	is	unable	to	protect	the	.	.	.	children	from	jeopardy	and	
        these	 circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 that	 is	
        reasonably	calculated	to	meet	the	children’s	needs.		Specifically,	the	
        father	is	in	jail	awaiting	trial	on	charges	of	murder	of	the	mother	of	
        the	minor	children.		The	facts	as	described	by	Judge	Eggert	in	the	
        [jeopardy]	 [o]rder	 issued	 on	 May	 24,	 2018	 are	 grotesque.	 	 On	
        January	7,	2018,	the	children	heard	a	noise	in	the	home	and	ran	to	
        the	kitchen.		They	saw	their	mother	on	the	floor,	dead,	covered	in	
        blood.	 	 They	 also	 saw	 a	 gun	 on	 the	 floor,	 with	 only	 the	 father	
        standing	 there.	 	 [The	 older	 child]	 escaped	 the	 home	 with	 [the	
        younger	 child]	 without	 any	 shoes	 or	 jackets	 even	 though	 this	
        happened	in	the	middle	of	winter.		They	ran	to	a	neighbor’s	home	
        and	were	able	to	call	9-1-1.		Father	had	previously	made	threats	to	
        kill	mother	which	the	[children]	heard.	.	.	.		[T]he	court	found	by	a	
        preponderance	 of	 the	 evidence	 that	 father	 killed	 mother.	 	 The	
        [c]ourt	concluded	that	the	act	had	a	horrific	psychological	impact	
        on	 the	 boys,	 and	 constitutes	 a	 heinous	 and	 abhorrent	 action	 by	
        their	father	which	is	an	aggravating	factor.		Based	on	this	finding,	



23,	159 A.3d 345,	and	the	concept	of	judicial	notice	“should	not	be	referenced	except	in	circumstances	
that	truly	 constitute	 judicial	 notice.”	 	 Cabral	 v.	 L’Heureux,	 2017 ME 50,	 ¶	 11	 &	n.4,	 157 A.3d 795.		
However,	because	the	court	may	admit	the	evidence	by	agreement	of	the	parties,	id.,	the	court	did	
not	commit	error	by	admitting	the	guardian	ad	litem’s	reports.	

    Although	the	father	makes	other	arguments	related	to	the	guardian	ad	litem	reports,	these	issues	
were	not	raised	prior	to	this	appeal.		Because	there	is	no	obvious	error	in	the	court’s	consideration	
of	 the	 reports,	 we	 deem	 the	 father’s	 other	 arguments	 waived,	 and,	 in	 any	 event,	 the	 father’s	
arguments	are	not	persuasive.		See	In	re	Anthony	R.,	2010 ME 4,	¶¶	8-9,	987 A.2d 532.	
4	

      the	 Department	 .	 .	 .	 was	 relieved	 from	 the	 requirement	 to	 make	
      reasonable	efforts	to	reunify	the	children	with	the	father.			
      	
      Father	has	not	seen	the	children	since	the	day	of	the	murder.		They	
      had	initially	been	placed	with	paternal	grandfather.		However,	due	
      to	 the	 grandfather’s	 continual	 attempts	 to	 undermine	 mother’s	
      family	 and	 unduly	 influence	 the	 children	 with	 regard	 to	 what	
      occurred	 on	 the	 night	 their	 mother	 died,	 the	 children	 were	
      removed	and	have	been	placed	with	maternal	uncle	.	.	.	and	family.		
      The	children	are	doing	well	there	and	wish	to	remain	there.	.	.	.			
             	
      Father	 is	 in	 jail	 facing	 murder	 charges.	 	 If	 he	 is	 convicted	 he	 will	
      likely	spend	decades	in	prison.		The	children	have	not	seen	him	in	
      nearly	 nine	 months	 and	 have	 no	 desire	 to	 see	 him	 or	 to	 have	 a	
      relationship	with	him.			
      	
      Father’s	 heinous	 and	 abhorrent	 actions	 towards	 mother	 and	
      children	make	him	an	unfit	parent.			
      	
             .	.	.	.	
	
      The	 [c]ourt	 finds	 that	 the	 guardian	 ad	 litem	 made	 a	 thorough	
      investigation	of	the	case	and	advised	the	[c]ourt	of	his	opinion	that	
      termination	of	father’s	parental	rights	was	in	the	best	interests	of	
      these	children.			
      	
The	father	timely	appealed	the	court’s	judgment.		See	22	M.R.S.	§	4006	(2018);	

M.R.	App.	P.	2B(c)(1).			

                                    II.		DISCUSSION	

A.	   Parental	Unfitness	

	     [¶6]		The	father	first	argues	that	the	court	erred	by	determining	that	he	

was	 unfit	 as	 a	 parent.	 	 “We	 review	 the	 court’s	 factual	 findings	 on	 parental	
                                                                                       5	

unfitness	for	clear	error,”	In	re	Child	of	Everett	S.,	2018 ME 93,	¶	3,	189 A.3d
240,	 and	 will	 affirm	 the	 court’s	 findings	 if	 they	 are	 supported	 by	 competent	

evidence	in	the	record,	In	re	Logan	M.,	2017 ME 23,	¶	3,	155 A.3d 430.	

      [¶7]		Title	22	provides	the	statutory	grounds	pursuant	to	which	the	court	

may	find	that	a	parent	is	unfit.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(iv)	(2018).		

Here,	the	court	found	that	the	father	“is	unwilling	or	unable	to	protect	the	child	

from	 jeopardy	 and	 these	 circumstances	 are	 unlikely	 to	 change	 within	 a	 time	

which	 is	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs.”	 	 Id.	

§	4055(1)(B)(2)(b)(i).	 	 The	 court	 also	 invoked	 the	 statutory	 “[r]ebuttable	

presumption”	of	unfitness:	

             1-A.	Rebuttable	presumption.		The	court	may	presume	that	
      the	parent	is	unwilling	or	unable	to	protect	the	child	from	jeopardy	
      and	these	circumstances	are	unlikely	to	change	within	a	time	which	
      is	reasonably	calculated	to	meet	the	child’s	needs	if:	
      	
             A.	 The	 parent	 has	 acted	 toward	 a	 child	 in	 a	 manner	 that	 is	
             heinous	or	abhorrent	to	society	or	has	failed	to	protect	a	child	
             in	a	manner	that	is	heinous	or	abhorrent	to	society,	without	
             regard	to	the	intent	of	the	parent.	
             	
             .	.	.	.	

22	M.R.S.	§	4055(1-A)(A).			

	     [¶8]		We	have	explained	that	this	“presumption”	does	not	shift	the	burden	

of	 proof	 to	 the	 parent	 to	 disprove	 parental	 unfitness.	 	 In	 re	 Addilyn	 R.,		
6	

2017 ME 236,	 ¶	4,	 176 A.3d 184;	 In	 re	 Evelyn	 A.,	 2017 ME 182,	 ¶¶	 31-32,		

169 A.3d 914.	 	 Instead,	 it	 operates	 by	 “delineat[ing]	 the	 specific	 facts	 and	

circumstances	 upon	 which	 a	 court	 may—but	 need	 not—reach	 an	 ultimate	

finding	of	parental	unfitness.”		In	re	Evelyn	A.,	2017 ME 182,	¶	31,	169 A.3d 914.		

The	court	may	use	the	statutory	presumption	as	“the	pathway	to	an	inference,”	

but	it	must	“place[]	the	burden	of	proof	entirely	on	the	Department	and	[may]	

not	 require	 or	 expect	 the	 [parent]	 to	 meet	 any	 evidentiary	 burden.”	 	 In	 re	

Addilyn	R.,	2017 ME 236,	¶	4,	176 A.3d 184.		The	court	“may	reach	an	ultimate	

finding	of	unfitness	only	if	the	evidence	in	its	entirety	supports	that	finding	by	

clear	and	convincing	evidence.”		In	re	Evelyn	A.,	2017 ME 182,	¶	31,	169 A.3d
914.	

	         [¶9]	 	 In	 this	 case,	 the	 court	 found	 parental	 unfitness	 both	 directly	 and	

based	 on	 an	 inference	 of	 unfitness.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(i),	

(1-A)(A).	 	 In	 reaching	 this	 determination,	 the	 court	 relied	 upon	 three	 main	

findings:	 (1)	 that	 the	 father	 killed	 the	 mother,2	 (2)	 that	 the	 father	 has	 been	



     2	
      	 The	 father	 argues	 that	 actions	 taken	 toward	 the	 mother	 do	 not	 implicate	 the	 statutory	
presumption	of	unfitness	because	they	were	not	taken	toward	the	children.		However,	the	statutory	
presumption	does	not	require	actual	physical	action	taken	toward	the	children.		As	we	explained	in	
In	 re	 J.H.,	 an	 action	 such	 as	 killing	 the	 mother	 in	 the	 children’s	 presence	 can	 be	 considered	 to	 be	
conduct	 toward	 the	 children	 “because	 emotional	 harm	 can	 create	 jeopardy	 in	 the	 same	 way	 as	
physical	harm.”		2015 ME 10,	¶¶	6-7,	108 A.3d 1271;	see	also	22	M.R.S.	§	4002(6)(A),	(10)(B)	(2018)	
(defining	“jeopardy”	as	including	“[s]erious	mental	or	emotional	injury	or	impairment	which	now	or	
in	the	future	is	likely	to	be	evidenced	by	serious	mental,	behavioral	or	personality	disorder,	including	
                                                                                                                 7	

incarcerated	 for	 nine	 months	 and	 will	 be	 incarcerated	 for	 a	 long	 period	 if	

convicted,3	and	(3)	that	the	father’s	actions	had	a	“horrific	psychological	impact	

on	the	[children].”		Each	of	these	findings	is	supported	by	competent	evidence	

in	the	record.4			




severe	 anxiety,	 depression	 or	 withdrawal,	 untoward	 aggressive	 behavior,	 seriously	 delayed	
development	or	similar	serious	dysfunctional	behavior”).	
   3		We	note	that	“a	parent’s	long-term	incarceration,	standing	alone,	does	not	provide	grounds	for	

the	 termination	 of	 parental	 rights.”	 	 In	 re	 Asanah	 S.,	 2018 ME 12,	 ¶	 5,	 177 A.3d 1273  (alteration	
omitted)	 (quotation	 marks	 omitted).	 	 However,	 the	 court	 did	 not	 rely	 solely	 upon	 the	 father’s	
incarceration;	 rather,	 the	 court	 considered	 the	 father’s	 incarceration	 as	 one	 factor	 leading	 to	 the	
overall	determination	that	the	father	was	unfit	as	a	parent.		See	In	re	Child	of	Charles	V.,	2018 ME 143,	
¶	8,	195 A.3d 809.			
   4		The	father	contends	that	the	court	erred	by	considering	the	factual	findings	contained	within	

the	jeopardy	order	issued	by	a	different	judge	who	presided	over	that	stage	of	the	proceedings	and	
that	without	such	findings,	the	court	could	not	have	found	him	to	be	an	unfit	parent.		This	contention	
is	incorrect.		As	we	have	stated	on	multiple	occasions,		

           [t]he	 authority	 of	 the	 trial	 judge	 to	 take	 judicial	 notice	 of	 matters	 of	 record	 is	
        distinct	 from	 the	 authority	 of	 a	 single	 judge	 to	 consider	 evidence	 presented	 in	 a	
        previous	stage	of	a	child	protective	proceeding	.	.	.	.	

           When	a	court	enters	a	judgment	containing	findings	of	fact	and	conclusions	of	law,	
        those	findings	become	a	matter	of	judicial	record.		A	judge	may	take	judicial	notice	of	
        any	 matter	 of	 record	 when	 that	 matter	 is	 relevant	 to	 the	 proceedings	 at	 hand.		
        Particularly	 in	 the	 context	 of	 child	 protective	 proceedings,	 where	 the	 entire	
        procedure	 occurs	 as	 a	 unified	 proceeding,	 a	 trial	 judge	 may,	 at	 any	 stage	 of	 the	
        proceeding,	take	judicial	notice	of	the	findings	and	conclusions	contained	in	any	prior	
        judgments	or	orders.	

In	re	Scott	S.,	2001 ME 114,	¶¶	12-13,	775 A.2d 1144 (footnote	and	citation	omitted);	see	also	In	re	
Children	of	Bradford	W.,	2019 ME 15,	¶	7,	---	A.3d	---.	

      In	this	case,	the	court	stated	in	its	judgment	that	it	considered	the	findings	of	fact	contained	
within	the	jeopardy	order	and	specified	that	it	subjected	all	facts	and	evidence	it	considered	to	the	
clear	and	convincing	standard	required	at	the	termination	of	parental	rights	stage.		See	In	re	Children	
of	Bradford	W.,	2019 ME 15,	¶¶	8-9,	---	A.3d	---.			
8	

	        [¶10]	 	 The	 father	 also	 argues	 that	 his	 killing	 of	 the	 mother	 cannot	 be	

considered	“heinous	and	abhorrent”	according	to	22	M.R.S.	§	4055(1-A)(A)	or	

otherwise	 form	 the	 basis	 of	 his	 parental	 unfitness	 because	 he	 has	 yet	 to	 be	

convicted	of	murder.		But,	as	we	have	noted	in	regards	to	the	similar	language	

used	to	define	an	“aggravating	factor”	in	22	M.R.S.	§	4002(1-B)(A)(1),5	“it	is	not	

necessary	for	the	court	to	have	had	before	it	an	actual	criminal	conviction.”		In	

re	 Jamara	 R.,	 2005 ME 45,	 ¶	 16,	 870 A.2d 112,	 partially	 overruled	 on	 other	

grounds	by	In	re	B.C.,	2012 ME 140,	¶	14	n.2,	58 A.3d 1118.		 The	language	of	

section	 4055(1-A)(A)	 requires	 only	 a	 finding	 that	 “[t]he	 parent	 has	 acted	

toward	a	child	in	a	manner	that	is	heinous	or	abhorrent	to	society”;	it	does	not	

require	a	criminal	conviction.		Had	the	Legislature	intended	that	a	conviction	

be	 required,	 it	 could	 have	 done	 so.	 	 C.f.	 22	 M.R.S.	 §	4055(1-A)(B)	 (2018)	

(allowing	 for	 a	 presumption	 of	 unfitness	 when	 the	 child	 was	 the	 victim	 of	

certain	crimes	by	the	parent	that	“the	parent	has	been	convicted	of”	(emphasis	

added)).		Accordingly,	it	was	not	error	for	the	court	to	determine	by	clear	and	




     5		Title	22	M.R.S.	§	4002(1-B)(A)(1)	(2018)	provides	the	definition	for	an	“[a]ggravating	factor”	

that	a	court	may	find	at	the	jeopardy	stage,	which	occurs	when	“[t]he	parent	has	subjected	any	child	
for	whom	the	parent	was	responsible	to	aggravated	circumstances,	including	.	.	.	treatment	that	is	
heinous	or	abhorrent	to	society.”	
                                                                                      9	

convincing	evidence	that	the	father’s	killing	of	the	mother	in	the	presence	of	the	

children	was	heinous	and	abhorrent	to	society.	

	     [¶11]		Because	the	court’s	findings	are	supported	by	competent	evidence	

in	the	record,	the	court	did	not	err	in	determining	that	the	father	was	unable	or	

unwilling	 to	 protect	 the	 children	 from	 jeopardy	 within	 a	 time	 reasonably	

calculated	to	meet	the	children’s	needs	or	in	inferring	the	same	in	accordance	

with	the	statutory	presumption.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(1-A)(A);	

In	re	Child	of	Everett	S.,	2018 ME 93,	¶	3,	189 A.3d 240.	

B.	   Best	Interests		

	     [¶12]	 	 The	 father	 also	 challenges	 the	 court’s	 determination	 that	

termination	of	his	parental	rights	is	in	the	best	interests	of	the	children	because	

the	court	“failed	to	make	explicit	findings	addressing	all	the	statutory	factors	to	

be	 considered.”	 	 “We	 review	 the	 court’s	 factual	 findings	 related	 to	 the	

child[ren]’s	 best	 interest[s]	 for	 clear	 error,	 and	 its	 ultimate	 conclusion	

regarding	the	child[ren]’s	best	interest[s]	for	an	abuse	of	discretion	.	.	.	.”		In	re	

Children	 of	 Christopher	 S.,	 2019 ME 31,	 ¶	 7,	 ---	 A.3d	 ---	 (quotation	 marks	

omitted).	

      [¶13]		The	court’s	findings	“must	be	sufficient	to	inform	the	parties	of	the	

basis	 for	 the	 termination	 decision	 and	 to	 allow	 for	 meaningful	 review	 on	
10	

appeal.”	 	 In	 re	 Aubrey	 R.,	 2017 ME 37,	 ¶	 2,	 157 A.3d 212  (quotation	 marks	

omitted).		 When	 a	court	recites	the	facts	relevant	to	its	 decision,	even	if	“the	

factual	 findings	 could	 have	 been	 more	 explicit,”	 the	 judgment	 is	 sufficient	 as	

long	 as	 it	 “inform[s]	 the	 parties	 and	 this	 Court	 of	 the	 basis	 of	 the	 court’s	

decision.”		In	re	David	G.,	659 A.2d 859,	862	(Me.	1995).		Moreover,	“[a]lthough	

a	finding	of	parental	unfitness	and	a	finding	of	best	interests	of	the	child[ren]	

are	 two	 separate	 elements,	 the	 court	 may	 consider	 the	 findings	 of	 parental	

unfitness	 as	 relevant	 to	 best	 interests.	 	 For	 example,	 the	 parent’s	 inability	 to	

protect	 the	 child[ren]	 from	 jeopardy	 is	 relevant	 to	 the	 child[ren]’s	 best	

interests.”		In	re	Ashley	A.,	679 A.2d 86,	89	(Me.	1996).	

	      [¶14]		Here,	the	court	determined	that	the	children	were	doing	well	in	a	

placement	 with	 their	 maternal	 uncle	 and	 his	 family,	 that	 the	 children	 do	 not	

wish	to	have	any	contact	or	relationship	with	the	father,	that	the	father	and	his	

family	attempted	to	influence	the	children	in	regard	to	the	criminal	case,	and	

that	 the	 guardian	 ad	 litem	 believes	 termination	 is	 in	 the	 children’s	 best	

interests.	 	 Based	 on	 these	 findings,	 all	 of	 which	 are	 supported	 by	 competent	

evidence	in	the	record,	the	court	did	not	abuse	its	discretion	in	determining	that	

termination	of	the	father’s	parental	rights	is	in	the	best	interests	of	the	children.		

See	In	re	Children	of	Christopher	S.,	2019 ME 31,	¶	7,	---	A.3d	---.	
                                                                                   11	

         The	entry	is:	

                            Judgment	affirmed.	

	      	    	     	      	     	
	
Kristina Dougherty, Esq., Chester & Vestal, P.A., Portland, for appellant father

Aaron M. Frey, Attorney General, and Meghan Szylvian, Asst. Atty. Gen., Office of
the Attorney General, Augusta, for appellee Department of Health and Human
Services
	
	
Portland	District	Court	docket	number	PC-2018-2	
FOR	CLERK	REFERENCE	ONLY